*217OPINION

Per Curiam:

This appeal involves title to certain land located in Eureka County.
The Record on Appeal in this case was filed in May, 1975. Oral argument is set for May, 1976. Respondent was required, under NRAP 31(a), as amended, to file the answering brief on or before September 27, 1975. The brief has not been filed; furthermore, there has been no explanation tendered for the failure to do so.
Under these circumstances and for the same reasons stated in, and on the authority of, Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975), we elect to treat respondent’s unexplained and unexcused omission as a confession of error and, sua sponte, reverse the judgment of the district court. NRAP 31(c). See also, Grogan v. County of Esmeralda, 91 Nev. 728, 541 P.2d 1101 (1975).
This case is remanded to the district court with instructions to enter judgment permitting appellant to obtain a reconveyance of the land in question upon payment of applicable taxes, interest, penalties and costs.